Deny and Opinion Filed April 8, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00408-CV

                        IN RE ARTHUR ROY MORRISON, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F07-55832-5

                             MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Brown
                                  Opinion by Justice Moseley
       Relator contends the trial court violated a ministerial duty by not ruling on his motion for

judgment nunc pro tunc with omnibus motion. The facts and issues are well known to the

parties, so we need not recount them herein. Based on the record before us, we conclude relator

has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Simon v.

Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding). Accordingly, we

DENY relator’s petition for writ of mandamus.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE
140408F.P05